Citation Nr: 1127727	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for lumbar spine degenerative joint disease (DJD) and stenosis (claimed as a back disability). 

2. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing.  He subsequently filed motions to reschedule and then ultimately withdrew the hearing request in October 2009.  In April 2010 the case was remanded for additional development.  An interim April 2011 rating decision granted service connection for thoracic spine compression fracture of T7-8 rated 0 percent, effective October 26, 2005. 

The matter of service connection for lumbar spine DJD and stenosis is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

A left ankle disability was not noted on service entrance examination, and there is no clear and unmistakable evidence that a left ankle disability either pre-existed the Veteran's military service or that such disability was not aggravated by service.


CONCLUSION OF LAW

The presumptions of soundness and aggravation are not rebutted; service connection for a left ankle disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  

In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence (obvious or manifest). 38 C.F.R. § 3.306(b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches. See Cotant v. Principi, 17 Vet. App. 116 (2003).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On August 1966 service entrance examination the Veteran's feet and lower extremities were noted as normal on clinical evaluation.  There was no mention of left ankle complaints or pathology.  The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis regarding the left ankle.  On May 1970 service separation examination the feet and lower extremities were normal on clinical evaluation. However, it was noted that, the Veteran "complains of grinding in left . . . ankle since 1964.  No treatment sought.  No trauma or swelling.  Left ankle swells after long periods of walking."

A November 2000 VA outpatient treatment record notes diagnoses of  left plantar fasciitis, bilateral cavus foot, bilateral hammer toes, and left ankle joint arthritis.  

On March 2002 VA general medical examination the Veteran reported pain in the left ankle.  The examiner noted that the Veteran reported a left ankle problem in service in North Dakota.  The diagnosis was three bilateral calcaneal spurs.  

On February 2008 VA examination the Veteran reported that he experienced left ankle symptoms beginning without injury in 1967 or 1968.  He denied any symptoms prior to service, but his wife reminded him that he had swelling and he stated yes he had some, but his entire ankle was without injury.  The left ankle diagnosis was DJD of the talar dome and chondromalacia status post podiatric arthroscopy.  The examiner opined that the Veteran's left ankle condition did not begin in service as he had swelling and grinding prior to service by history in the STRs and no injury in service.  He noted that likely etiology of the left ankle disability was pre-service symptomatology and age related factors.  

In July 2010 correspondence the Veteran noted that his May 1970 Report of Medical History was incorrect in noting that he complained of left ankle pain since 1964 as his ankle did not start hurting until after he joined the Air Force.  He noted that the constant walking required on security patrols exacerbated the pain in his ankle.  The Veteran also stated that the February 2008 VA examiner was in error regarding his wife's reminder that the Veteran had swelling of the left ankle prior to service as she was 14 at the time and lived apart from him.  [A later July 2010 statement noted that they did not marry until she was 18 and that at the examination his wife had actually reminded him that he had stated (incorrectly) that he had left ankle pain since 1964]. 

On February 2011 VA examination the Veteran reported that he experienced left ankle symptoms beginning in 1967 or 1968 without injury, but attributed them to prolonged weight bearing in service.  The diagnosis was status post left ankle surgery with residual scarring and mild DJD.  The examiner opined that the Veteran's left ankle disability was not due to or a result of military service or left ankle complaints noted on service separation.  She noted that the Veteran's STRs described a grinding in the left ankle since 1964 with swelling after prolonged walking without treatment or injury in service; there was no documentation regarding chronicity of the Veteran's ankle symptoms until 2000, at which time podiatry noted underlying conditions including Achilles tendonitis, pes planus, hammertoes, and left ankle DJD.  She concluded that there was factual evidence in the record which rendered it undebatable from a medical standpoint that a left ankle disability pre-existed the Veteran's service (per her notations above) and that there was no conclusive evidence that the pre-existing left ankle disability increased in severity in service.   The examiner opined that the Veteran's left ankle disability was less likely as not permanently aggravated by military service.  She noted that there were no visits for treatment for the condition (noted at separation to have occurred since 1964); that there were no treatment records pertaining to a left ankle condition from 1970 until 2000, when underlying foot conditions unrelated to the Veteran's claim likely exacerbated his pain; and that morbid obesity placed additional strain on the foot.  

Clinical records show, and it is not in dispute, that the Veteran has a left ankle disability.  Likewise, it is not in dispute that on service separation examination the Veteran reported that his left ankle became symptomatic with strenuous activity; he was competent to observe complaints of pain and swelling.  Thus, there is evidence that the left ankle was symptomatic (disability was manifest) during service.  Service connection for a left ankle disability has been denied based on findings that such disability pre-existed, and was not aggravated by the Veteran's active duty service.

The [conflicting ] accounts [history] by the Veteran to the effect that his ankle was symptomatic prior to service are insufficient to constitute clear and unmistakable evidence that a chronic left ankle disability pre-existed the Veteran's service.  Likewise, the opinions by a VA examiner to the effect that a left ankle disability "less likely as not was aggravated" by service do not suffice to constitute clear and unmistakable evidence of nonaggravation. 

Affording the Veteran the benefit of the presumptions to which he is entitled, the Board concludes that service connection for a left ankle disability is warranted.  


ORDER

Service connection for a left ankle disability is granted.


REMAND

Regarding service connection for lumbar spine DJD and stenosis, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

As was noted in the April 2010 Board remand, the Veteran's claim in this matter was for "back disability."  In the interim, the RO granted service connection for thoracic spine compression fracture of T7-8.  However, he continues to seek service connection for a lumbar spine disability.  

Private treatment records reveal that the Veteran received treatment for his back from T.H., M.D. in 2002.  In a July 2010 letter addressed to T.H., M.D. at the Phoenix VA Medical Center (VAMC), the Veteran made an appointment request and noted that T.H., M.D. was now "working at the VA hospital." The Veteran noted that he was seeking updated nexus evidence regarding his lumbar spinal stenosis.  In correspondence received in May 2011, the Veteran stated that he had a scheduled appointment with T.H., M.D. on May 25, 2011 and would like to enter the new report into evidence.  As the Veteran has identified now outstanding pertinent treatment records (alleged to be VA records) they must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a) when evidence (to include identifying information and releases) sought by VA in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his low back from December 2006 to the present, to specifically include the records of his May 25, 2011 appointment with T.H., M.D..

The RO should also ask the Veteran to identify the providers of any (and all) recent (in the last 5 years) private treatment he received for his low back, and to provide releases for VA to secure pertinent records from the sources identified.  [If the Veteran does not respond, or provides an incomplete respond, the claim must be further processed under § 3.158(a).]  If he has not received any private treatment, he must so expressly indicate.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. If any additional evidence received suggests further development, the leads should be pursued to their logical conclusion 

3. After all the above requested development is completed, the RO should re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


